Citation Nr: 0815476	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-03 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to February 
1980 with subsequent reserve service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, confirmed and 
continued a previous denial of entitlement to service 
connection for a back injury.

In May 2006 the veteran testified before the undersigned 
sitting at the San Antonio satellite office of the RO (Travel 
Board hearing).  A transcript of that hearing is of record. 

In a March 2007 decision, the Board found that new and 
material evidence had been submitted, reopened the claim, and 
remanded this issue for further development.

In his November 2005 statement in lieu of Form 646, the 
veteran's representative raised a claim of clear and 
unmistakable error (CUE) in a July 1981 rating decision which 
denied entitlement to service connection for a cervical spine 
whiplash injury.  This issue has not been adjudicated and is 
again referred to the RO for appropriate action.

The Board also notes that the veteran has a pending claim for 
entitlement to an increased rating for a left ankle 
condition.  This matter is not yet before the Board and is 
also referred to the RO for appropriate action.


FINDING OF FACT

The veteran's current low back disability, diagnosed as low 
back pain spondylosis, degenerative disc disease and 
intervertebral disc syndrome and degenerative changes was 
first demonstrated many years after service and is not shown 
to have had its onset during service or to be in any way 
causally related to service.  


CONCLUSION OF LAW

A low back disability, including low back pain spondylosis, 
degenerative disc disease and intervertebral disc syndrome, 
was not incurred in service.  38 U.S.C.A. §§ 1131, 1112, 1154 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In a letter issued in October 2004, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection.  This letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element, the VCAA letter contained 
a notation that the veteran should send VA any information in 
his possession that pertained to his claim.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the October 2004 letter.  However, the veteran did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date until a January 
2007 letter.  VCAA notice should be provided prior to the 
initial adjudication of the claim.  Pelegrini II.  The timing 
deficiency in the January 2007 letter was cured by 
readjudication in a supplemental statement of the case dated 
in January 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Thus, all required notice was given.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

Per the remand instructions, the veteran underwent a VA 
examination in December 2007 and the veteran's service 
medical records were associated with the file.

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. §5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In April 1978 the veteran presented with low back pain.  The 
diagnosis was a mild low back strain.

In December 1978 the veteran was involved in an automobile 
accident.  The veteran reported that he had a "wrenched 
back" and that his back hurt.  The diagnosis was a whiplash 
injury.

The veteran's November 1979 separation examination was 
unremarkable.

A report of X-ray of the lumbosacral spine dated "8/21/89" 
reportedly demonstrated a small degenerative spur formation 
along the anterio-superior aspect of the vertebral body of 
L4, lack of normal lordotic configuration of the lumbar spine 
and a minimal degree of scoliosis of the lumbar spine with 
convexity on the left.  It was indicated that the veteran's 
physician was Tone Johnson.

In a report of medical history completed in November 1991 in 
conjunction with a regular service department physical, the 
veteran reported that he was in good health but had a history 
of recurrent back pain.  There was no elaboration, and the 
physical examination is not of record.

An MRI of the lumbar spine in July 1992 demonstrated an 
insignificant L3-4 disc bulge with midline disc protrusion at 
L5-S1.

In a September 1992 letter, Dr. Charles W. Kennedy stated 
that the veteran had a history of recurring problems with his 
back over many years.  He reported that several months ago 
the veteran also started having pain down his left leg which 
cleared.  MRI and CAT scans had been completed which showed 
disc herniation at L5, S1.

In September 1992 the veteran presented to the Bay Area 
Physical Therapy Center with back pain.  The veteran reported 
experiencing low back problems on and off for the last 10 
years, but it was also reported that his back problems had 
begun in January 1992.

In a January 1999 letter, Dr. Kennedy stated that the veteran 
was injured in a motor vehicle accident in December 1998.  
The diagnosis was a lumbosacral strain superimposed on 
previous degenerative lumbar disc disease and a cervical 
strain with myofascial pain.

In January 1999 the veteran presented to the Institute of 
Pain Medicine for physical therapy after being involved in a 
motor vehicle accident in December 1998.  He reported 
shoulder and lumbar strains.

In July 1999 the veteran presented to Dr. Carlos Everett with 
complaints of soreness to his neck, lower back and upper back 
after a motor vehicle accident 3 days ago.  The diagnosis was 
lumbar radiculitis.

In August 1999 the veteran presented to Dr. Everett for 
follow up treatment for injuries sustained in a July 1999 
motor vehicle accident.  The diagnosis was a sprain/strain of 
the lumbar spine with associated radiculitis.  

A September 1999 MRI of the lumbar spine revealed multilevel 
disc desiccation.    

At his May 2006 hearing, the veteran testified that he 
injured his back in service in a car accident.  He stated 
that since this time his back from time to time went out on 
him.

In June 2006, Dr. Tone Johnson wrote a narrative report on 
the veteran's back condition.  Dr. Johnson stated that he 
first saw the veteran in November 1998.  He noted that a 
review of the records showed that the veteran injured his 
back in an autos accident during service in 1978.  The 
examination conducted at that time had been inadequate to 
ascertain if the veteran had any significant injuries; hence 
it could not be said that the veteran did not sustain such 
injury.  He added that "since this time [the veteran] had 
been under some type of eval. on his back."  He noted that 
on examination in December 1978, the veteran had contused 
ribs, which was further evidence of significant injury in the 
automobile accident in August 1978.  He added that the 
veteran "continues to suffer from these injuries."

In December 2007 the veteran underwent a VA examination.  The 
examiner noted that X-rays in March 2004 demonstrated mild 
degenerative changes of the lumbar spine while a December 
2007 X-ray revealed degenerative changes in the lumbar spine.  
The diagnosis was spondylosis lumbar spine without lower 
extremity radiculopathy and intervertebral disc syndrome 
resolving secondary to this.  

The examiner noted that after the veteran's December 1978 
motor vehicle accident, there was no indication that the 
veteran had continued neck pain or low back pain as the 
follow-up intervention just noted a right rib bruise.  The 
examiner also noted that from 1981 until 1992 there was no 
specific evidence of low back issues.  He added that from 
1978 to 1992 there was no indication that the veteran had low 
back pain based on the record.  He observed that the veteran 
reported that Dr. Johnson had been treating him since 1980, 
but the record did not support this contention, as Dr. 
Johnson stated that the veteran had been under his care since 
1998.  

The examiner stated that there was no indication from the 
record that the veteran had any low back pain until 1992 
after the motor vehicle accident in 1978.  The examiner noted 
that the veteran had motor vehicle accidents in 1998 and 
1999.  The examiner stated that while the veteran stated that 
his back pain began in 1980, this was not supported by the 
record.  The examiner concluded that the veteran's current 
low back pain spondylosis, degenerative disc disease and 
intervertebral disc syndrome was not caused by or the result 
of his active duty service.

Analysis

The record indisputably documents a current low back 
disability as low back pain spondylosis, degenerative disc 
disease, intervertebral disc syndrome, and degenerative 
changes have been diagnosed.

The element of an in-service injury is satisfied as the 
veteran was treated for back pain while on active duty in 
April 1974 and December 1978.

There is conflicting evidence on the remaining element, 
namely whether any current low back disability is related to 
service. 

In his June 2006 letter, Dr. Johnson essentially linked the 
veteran's current back disabilities to an automobile accident 
in service.  .

However, the December 2007 VA examiner concluded that the 
veteran's current low back pain spondylosis, degenerative 
disc disease and intervertebral disc syndrome were not caused 
by or the result of his active duty service.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

While Dr. Johnson's June 2006 opinion suggests a link between 
the veteran's current low back condition and his service, the 
opinion did not consider a complete or accurate history.  He 
indicated that the veteran had received treatment for a back 
disability ever since the in-service injury.  The 
contemporaneous record shows no treatment for back disability 
until at least 1989, approximately nine years after service, 
and that the veteran reported the onset of actual back 
symptomatology ten years prior to being seen in 1992, which 
would place the onset of symptoms approximately two years 
after service.  At best, Dr. Johnson considered an incomplete 
history and failed to consider significant elements in the 
record.

While Dr. Johnson stated that the veteran's examination for 
his back injury in service was inadequate and could not serve 
to rule out significant in-service injury;   the question is 
whether such injury resulted in the current disability.  The 
absence of any contemporaneous evidence of back disability in 
the years immediately after service, weighs against a finding 
that an in-service injury lead to the current disability.

The veteran is competent to report a continuity of symptoms 
since the in-service injury, but his relatively recent 
reports of such continuity are contradicted by the 
contemporaneous records, including his own contemporaneous 
reports of history.  His recent reports are therefore of 
limited probative value.

The December 2007 VA examiner considered the contemporaneous 
record as well as the history reported by the veteran.  The 
history was thus more complete than that considered by Dr. 
Johnson.  It was also more accurate, in that it noted that 
there was not contemporaneous evidence of treatment for a 
back disability in the years between service and the 
documented post-service treatment.  The VA examiner also 
addressed the timing of the veteran's symptoms and noted that 
the veteran had motor vehicle accidents in 1998 and 1999.  
For these reasons the Board finds the December 2007 VA 
examiner's opinion to be more probative than that of Dr. 
Johnson.  

There is some confusion as to when the veteran initially saw 
Dr. Johnson.  The veteran reported that the initial treatment 
was in 1980, Dr. Johnson reported that the initial treatment 
was in 1998, and the X-ray report indicates that Dr. Johnson 
was treating the veteran in 1989.  Dr. Johnson may have 
transposed the numbers in his report, which would be 
consistent with the X-ray report, but this would lessen the 
credibility of his report.  In any event, Dr. Johnson has 
contradicted the report of treatment since 1980.

The Board also notes that the veteran's testimony regarding 
the cause of his low back condition.  However, as a lay 
person, he is not competent to render an opinion on matters 
of medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As the veteran has degenerative changes, service connection 
may be granted if arthritis was manifested to a compensable 
degree within one year of separation from service or in 
service and at any time thereafter.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The first 
competent medical evidence of degenerative changes occurred 
on the X-ray examination in December 1989, more than 9 years 
after the veteran's discharge from active duty.  There are no 
other records that provide a diagnosis of degenerative disc 
disease prior to 1989.

The preponderance of the evidence is against a finding that 
current degenerative disc disease of the low back is related 
to his service, or that it became manifest within a year of 
his discharge from active service. 

As the record does not show that the veteran had degenerative 
disc disease within a compensable degree within one year of 
his discharge from active duty, the weight of the evidence is 
also against presumptive service connection.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

Because the most probative opinion is against a link between 
the current disability and service, the preponderance of the 
evidence is against the claim.  As such, the benefit of the 
doubt rule is not for application and, the claim is denied.  
See 38 U.S.C.A. § 5107(b). 


ORDER


Entitlement to service connection for a low back condition is 
denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


